DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of Claims 
Claims 1, 2, and 4-6 are currently pending in this application and rejected below. Claims 1 and 4 have been amended, claim 3 has been cancelled, and claim 6 has been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-015698, filed on 01/29/2016.



Response to Amendment
Applicant’s amendments are received and acknowledged.
The amended claim limitations necessitate the need for a new 112b rejection as seen below.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
Regarding Step 2A, Prong Two, the Applicant contends the limitations provide an improvement to the functioning of a computer with regards to the newly amended claims citing to the specification [0007, 0011, 0023] through the use of a dense matrix which decreases the storage required and processing power needed.
The Examiner respectfully disagrees. In response to applicant's argument that the limitations overcome the 101 rejection, it is noted that the features upon which applicant relies (i.e., [dense matrix]) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner further notes that even if the matrix were included, the assertion is unpersuasive. The cited improvements comes solely from the capabilities of a general-purpose computer in automating steps that could otherwise be performed mentally by the user (“The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality.” MPEP 2106.04(a)(1)). Further the Examiner notes claim limitations provide an improvement to 
Regarding Step 2B, the applicant contends the claims indicate an inventive concept and are not merely apply it on a computer.
The Examiner respectfully disagrees. The limitations are applying the abstract idea to the additional elements. The cited elements (databases, extractor, calculator, learner, and AI) in the 101 rejection are apply it on a computer. The Examiner points to the applicant’s specification in the rejection below for further support of the “apply it” argument.
The 101 rejections are maintained.
Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered. However, in light of the amended claims the 103 Rejection has been updated below rendering the arguments moot. The newly added claim 6 is further rejected below as well.
The 103 Rejections are updated and maintained below.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein, with respect to a first job seeker decided as a final candidate and a second job seeker not decided as a final candidate, if characteristics included in the pieces of resume information corresponding to the first and second job seekers (a) are the same or similar and (b) are related to words not contributing to topics for the similarity degree learning, the similarity degree learner uses the pieces of resume information corresponding to the first and second job seekers for the similarity degree learning as teacher data;” however there is insufficient antecedent basis for “the similarity degree learner” in the claim. For the purpose of examination, and in light of the context of the claims as a whole, Examiner interprets and recommends the claim  recite  --wherein, with respect to a first job seeker decided as a final candidate and a second job seeker not decided as a final candidate, if characteristics included in the pieces of resume information corresponding to the first and second job seekers (a) are the same or similar and (b) are related to words not contributing to topics for the similarity degree learning, using the pieces of resume information corresponding 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system and computer readable medium for determining performing hiring and recruiting operations, (i.e. analyzing resume and recruiting information). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-2 and 5-6 is/are directed to an article of manufacture which is a statutory category and claims 4 is directed to a method which is also a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1 and 4 recite a series of steps for hiring and recruiting operations:
Regarding Claims 1 and 4:

	…storing a piece of first topic related information indicating characteristics about the document of the piece of recruitment information collected for each topic;
	…storing pieces of second topic-related information indicating characteristics about the documents of the pieces of resume information collected for each topic;
	…use the piece of first topic-related information and the pieces of second topic-related information to perform similarity degree learning for each topic, 
	and generating pieces of similarity degree learning information indicating similarity degree learning results;
wherein, with respect to a first job seeker decided as a final candidate and a second job seeker not decided as a final candidate, if characteristics included in the pieces of resume information corresponding to the first and second job seekers (a) are the same or similar and (b) are related to words not contributing to topics for the similarity degree learning, the similarity degree learner uses the pieces of resume information corresponding to the first and second job seekers for the similarity degree learning as teacher data;
…calculate scores of degrees of similarity between the piece of recruitment information and the pieces of resume information based on the piece of first topic-related information, the pieces of second topic-related information and the pieces of similarity degree learning information, and generating pieces of score information. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain 
Dependent claims 2 and 5-6 recite the same or similar abstract idea(s) as independent claims 1 and 4 with merely a further narrowing of the abstract idea(s) determining similarities between resumes and recruiting information, i.e. selecting candidates and registering candidates.
The identified limitations are also found to correspond to: Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion) because apart from the additional elements which merely include a general purpose computer, the claims recite steps easily performed in the human mind and/or using pen and paper, e.g. identify a plurality of pieces of resume information with high scores, decide job seekers corresponding to the identified pieces of resume information as final candidates, register the final candidates, and obtain the job seeker decided as a final candidate, i.e. analyzing resumes and job postings.

Step 2A, Prong Two – The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
Claim 1-2 and 5-6  recite system of at least a  "first database," a "characteristics extractor," a "similarity degree learner," a "score calculator," and "second database" which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0016, 0017, 0024, 0033]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)). The Examiner notes the extractor, learner, and calculator are all encompassed on “agent terminal 300” which are elements of a computer.
Claim 4 recites system of at least  a "similarity degree learner,", "first database", and a "second database" which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0016, 0017, 0024, 0033]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)). The Examiner notes the extractor, learner, and calculator are all encompassed on “agent terminal 300” which are elements of a computer.
Claim 2 recites the additional element of a “candidate decider.” This element is rejected similarly to the calculator and learner of claim 1.
Claim 5 recites the additional element of the use of “artificial intelligence,” being recited at a high level of generality, which merely amounts to using a general purpose computer as a tool to “apply” the abstract idea and/or is further merely an attempt to limit the abstract idea to a particular technological environment of using known AI techniques to perform the data calculation steps of the abstract idea which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0007, 0011]) (MPEP 2106.05(f)).  
Claim 6 recites the additional elements of “transmit the pieces of resume information,” a “terminal,” a “communication network,” and a “database.” The database and terminal fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0016, 0017, 0024, 0033]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)).  The remaining elements amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and performs extra-solution of sending information, (MPEP 2106.05(g)) e.g. transmitting resume information to a terminal.

Step 2B -   The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) and amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use and performs extra-solution of sending information, (MPEP 2106.05(g)).  Transmitting the pieces of resume information (Claim 6) is merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to performing hiring and recruiting operations, (i.e. analyzing resume and recruiting information).
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardtke et al. (US PG PUB 20140122355) in view of Hennig et al. (US PG PUB 20120101965) and Mones et al. (US 20170154314 A1).
	Regarding Claim 1, Hardtke teaches: A similarity degree learning system used at a time of selecting, based on a piece of recruitment information of a company and pieces of resume information about job seekers, a job applicant candidate desired by the company, the similarity degree learning system comprising: (See Hardtke, [abstract]; A computer-based method, and computer system, for matching candidates with job openings. The technology more particularly relates to methods of providing a candidate with a score for a particular job opening, where the score is derived from a comparison of features in the candidate's resume with job features in a description of the job opening).
a processor and a non-transitory computer readable storage medium storing one or more programs configured to be executed by the processor, the one or more programs including: (See Hardtke, [0012]; The present disclosure provides for a computer-based method for identifying a best-fit candidate for a job opening, the method performed on at least one computer having a processor, a memory and input/output capability and further see Hardtke, [0037]; It is further to be understood that while the executable instructions can be stored on a portable computer-readable medium and delivered in such tangible form to a purchaser or user).
	a characteristics extractor to, by analyzing the piece of recruitment information and the pieces of resume information [using a topic mode, collect words extracted from a document constituting each of the pieces of information, for each topic]; (See Hardtke, [0020]; Clustering analysis of resume and job description data. Key information (e.g., the 4 key items: past job titles, employers, schools, and majors) were extracted from all the resumes in a database. A set of clustering analyses were performed to examine relationships between these categories of information. For example, for a particular major, what are the most frequently occurring job titles that a person has attained? Alternatively, does a particular employer prefer to hire people from a particular school or with a particular major?). The Examiner notes that Hardtke teaches 
first database storing a piece of first topic related information indicating characteristics about the document of the piece of recruitment information collected for each topic; (See Hardtke, [0020];  Clustering analysis of resume and job description data. Key information (e.g., the 4 key items: past job titles, employers, schools, and majors) were extracted from all the resumes in a database and additionally see Hardtke, [0026]; Memory 538 stores procedures and data, typically including some or all of: an operating system 540 for providing basic system services; one or more application programs, such as a parser routine 550, and a compiler (not shown in FIG. 1), a file system 542, one or more databases 544 that store resumes 546, job descriptions 548, and other information).
a second database storing pieces of second topic-related information indicating characteristics about the documents of the pieces of resume information collected for each topic; (See Hardtke, [0012];  receiving one or more descriptions of job openings provided by one or more employers; identifying a plurality of job features in each of the descriptions of job openings and additionally see Hardtke, [0026]; Memory 538 stores procedures and data, typically including some or all of: an operating system 540 for providing basic system services; one or more application programs, such as a parser routine 550, and a compiler (not shown in FIG. 1), a file system 542, one or more databases 544 that store resumes 546, job descriptions 548, and other information).
and the one or more programs further including: a similarity degree learner to use the piece of first topic-related information and the pieces of second topic-related information to perform similarity degree learning for each topic, (See Hardtke, [0013];  extracting a plurality 
generate similarity degree learning information indicating similarity degree learning results; (See Hardtke, [abstract]; the score is derived from a comparison of features in the candidate's resume with job features in a description of the job opening).
 score calculator to calculate scores of degrees of similarity between the piece of recruitment information and the pieces of resume information based on the piece of first topic-related information, the pieces of second topic-related information and similarity degree learning information, and generate score information. (See Hardtke, [0012]; calculating a score for each of the one or more descriptions of job openings, wherein the score is based on a match between the plurality of candidate features in the resume and the plurality of job features in the description of the job opening; creating a first list of scores associated with each of the one or more descriptions; identifying for each of the one or more descriptions those resumes in the first list whose score exceeds a first threshold fit).
While Hardtke teaches analyzing recruitment and resume information, Hardtke does not further teach the use of a topic model or collecting words for each topic. However, Hardtke in view of the analogous art of Hennig, (i.e. topic modeling) does teach this limitation. (See Hennig, [0027]; Moreover, because of sequential document processing, exponential forgetting techniques may be used to adjust for topic drifting. That is, words and/or features that are indicative of a topic may change (drift) over time. For example, the topic Oil Spill may initially have a high association with the words "wildlife", "Florida", "blame", "cleanup", etc. However,  see Hennig, [0057]; FIG. 9 illustrates an example 900 of a trained topic model 902. The trained topic model 902 may comprise a plurality of topics (e.g., a few hundred topics…). The Examiner notes that “drift” is indicative of a topic model collecting words to associate the topic with additional words such as “Texas” or “litigation” in the oil spill example cited above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hardtke as described above including analyzing recruiting and resume information as well as databases of information regarding that information to include the topic modeling features as taught by Hennig in order to allows users to predict relevant information regarding the resumes and recruiting documents, as well as use the semantic meanings of words that may be relevant but not explicitly stated. (See Hennig [abstract] “the topic model may be used to predict probabilities that words, features, documents, and/or document corpora, for example, are indicative of particular topics.”  The predictive features will allow to better train a machine learning algorithm employed by both systems” and further see Hennig, [0027]; “may provide helpful semantic information that may not otherwise be part of a standard topic model” (See MPEP 2143G).
While Hardtke  in view of Hennig teaches similarity degree learning regarding resume and recruitment information, neither further teach: wherein, with respect to a first job seeker decided as a final candidate and a second job seeker not decided as a final candidate, if characteristics included in the pieces of resume information corresponding to the first and second job seekers (a) are the same or similar and (b) are related to words not contributing to topics for the similarity degree learning, the similarity degree learner uses the pieces of resume information corresponding to the first and second job seekers for the similarity degree learning as teacher data. However, Hardtke/Hennig in view of the analogous art of Mones (i.e. hiring and model training) does teach this limitation: (See Mones; [0065]; in some embodiments, the system stores a record of successful (e.g., hired) and/or unsuccessful (e.g., not hired) job applicants for a particular job description or job code at the company of the user. As new applicants are screened, a machine learning engine such as the machine learning engine 326 of FIG. 3 may perform comparative analytics by comparing a new applicant with previous applicants to determine whether the new applicant has a profile most similar to previous successful applicants or previous unsuccessful applicants. The result of the comparison may be provided to the user in a report in a user interface, such as the report 500 of FIG. 5. As noted, the system may store records of individuals as well as the results of screening (e.g., the text labels in a structured dataset), which may be used in an updated machine language model to screen for other data points to give a better sense of how individuals' characteristics intersect. For example, even though “accountant” may not currently be a filter (favorable or unfavorable), data may be collected about an individual and such a filter may be implemented at a later date). The Examiner notes that Mones compares the resumes of successful candidates against new applicants (i.e. not selected) and determines characteristics that intersect (i.e. same or similar) and uses that data to update the model. The Examiner further notes the updating of the model implies adding information not previously in the model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hardtke/Hennig as described above to include analyzing final and non-final candidates for topic modeling purposes as taught (See Mones, [0065] “the machine learning model may be used to identify several similarities between individuals based on various combinations of characteristics. In this manner, a single individual can be benchmarked against a broader group of individuals” (See MPEP 2143G).
Regarding Claim 2, Hardtke further teaches candidate decider to identify a plurality of pieces of resume information with high scores, based on the generated pieces of score information, (See Hardtke, [0013];  extracting a plurality of candidate features from the resume... extracting a plurality of job features from the job description; for each feature of the plurality of candidate features, obtaining a feature score by calculating an overlap between the candidate feature and a corresponding job feature; combining the feature scores for the resume into a suitability score for the job opening).
and to decide job seekers corresponding to the identified pieces of resume information as final candidates. (See Hardtke, [0013]; combining the feature scores for the resume into a suitability score for the job opening; and notifying one or both of the candidate or the prospective employer if the suitability score exceeds a first suitability threshold).
Regarding Claim 4, Hardtke teaches a similarity degree learning method used at a time of selecting, based on a piece of recruitment information of a company and pieces of resume information about job seekers, a job applicant candidate desired by the company, the similarity degree learning method comprising the steps of: (See Hardtke, [abstract]; A computer-based method, and computer system, for matching candidates with job openings. The technology more particularly relates to methods of providing a candidate with a score for a particular job opening, 
by analyzing the piece of recruitment information and the pieces of resume information using [a topic model, collecting words extracted from a document constituting each of the pieces of information, for each topic]; (See Hardtke, [0020]; Clustering analysis of resume and job description data. Key information (e.g., the 4 key items: past job titles, employers, schools, and majors) were extracted from all the resumes in a database. A set of clustering analyses were performed to examine relationships between these categories of information. For example, for a particular major, what are the most frequently occurring job titles that a person has attained? Alternatively, does a particular employer prefer to hire people from a particular school or with a particular major?). The Examiner notes that Hardtke teaches extracting key information from resumes and storing it in a database but does not explicitly teach the use of a topic model.
storing a piece of first topic-related information indicating characteristics about the document of the piece of recruitment information collected for each topic into a first database; (See Hardtke, [0020];  Clustering analysis of resume and job description data. Key information (e.g., the 4 key items: past job titles, employers, schools, and majors) were extracted from all the resumes in a database and additionally see Hardtke, [0026]; Memory 538 stores procedures and data, typically including some or all of: an operating system 540 for providing basic system services; one or more application programs, such as a parser routine 550, and a compiler (not shown in FIG. 1), a file system 542, one or more databases 544 that store resumes 546, job descriptions 548, and other information).
storing pieces of second topic-related information indicating characteristics about the documents of the pieces of resume information collected for each topic into a second database; (See Hardtke, [0012]; receiving one or more descriptions of job openings provided by one or more employers; identifying a plurality of job features in each of the descriptions of job openings and additionally see Hardtke, [0026]; Memory 538 stores procedures and data, typically including some or all of: an operating system 540 for providing basic system services; one or more application programs, such as a parser routine 550, and a compiler (not shown in FIG. 1), a file system 542, one or more databases 544 that store resumes 546, job descriptions 548, and other information).
using the piece of first topic-related information and the pieces of second topic-related information to perform similarity degree learning for each topic, (See Hardtke, [0013];  extracting a plurality of candidate features from the resume... extracting a plurality of job features from the job description; for each feature of the plurality of candidate features, obtaining a feature score by calculating an overlap between the candidate feature and a corresponding job feature; combining the feature scores for the resume into a suitability score for the job opening).
generating similarity degree learning information indicating similarity degree learning results; (See Hardtke, [abstract]; the score is derived from a comparison of features in the candidate's resume with job features in a description of the job opening,
calculating scores of degrees of similarity between the piece of recruitment information and the pieces of resume information based on the piece of first topic-related information, the pieces of second topic-related information and the similarity degree learning information, and generating pieces of score information. (See Hardtke, [0012]; calculating a score for each of the one or more descriptions of job openings, wherein the score is based on a match between the plurality of candidate features in the resume and the plurality of job features in the description of the job opening; creating a first list of scores associated with each of the one or more 
While Hardtke teaches analyzing recruitment and resume information, Hardtke does not further teach the use of a topic model or collecting words for each topic. However, Hardtke in view of the analogous art of Hennig, (i.e. topic modeling) Hennig does teach this limitation. (See Hennig, [0027]; Moreover, because of sequential document processing, exponential forgetting techniques may be used to adjust for topic drifting. That is, words and/or features that are indicative of a topic may change (drift) over time. For example, the topic Oil Spill may initially have a high association with the words "wildlife", "Florida", "blame", "cleanup", etc. However, as time progresses, the topic Oil Spill may instead have a high association with the words "Texas", "litigation", "total cleanup cost", etc. Thus, as documents are processed, topic drift may be taken into account when specifying parameters within a topic model and additionally see Hennig, [0057]; FIG. 9 illustrates an example 900 of a trained topic model 902. The trained topic model 902 may comprise a plurality of topics (e.g., a few hundred topics…). The Examiner notes that “drift” is indicative of a topic model collecting words to associate the topic with additional words such as “Texas” or “litigation” in the oil spill example cited above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hardtke as described above including analyzing recruiting and resume information as well as databases of information regarding that information to include the topic modeling features as taught by Hennig in order to allows users to predict relevant information regarding the resumes and recruiting documents, as well as use the semantic meanings of words not that may be relevant but not implicitly stated. (See Hennig [abstract] “the topic model may be used to predict probabilities that words, see Hennig, [0027]; “may provide helpful semantic information that may not otherwise be part of a standard topic model” (See MPEP 2143G).
While Hardtke  in view of Hennig teaches similarity degree learning regarding resume and recruitment information, neither further teach: wherein, with respect to a first job seeker decided as a final candidate and a second job seeker not decided as a final candidate, if characteristics included in the pieces of resume information corresponding to the first and second job seekers (a) are the same or similar [and (b) are related to words not contributing to topics for the similarity degree learning, the similarity degree learner uses the pieces of resume information corresponding to the first and second job seekers for the similarity degree learning as teacher data]. However, Hardtke/Hennig in view of the analogous art of Mones (i.e. hiring) does teach this limitation: However, Hardtke in view of the analogous art of Mones (i.e. hiring and model training) does teach this limitation: (See Mones; [0065]; in some embodiments, the system stores a record of successful (e.g., hired) and/or unsuccessful (e.g., not hired) job applicants for a particular job description or job code at the company of the user. As new applicants are screened, a machine learning engine such as the machine learning engine 326 of FIG. 3 may perform comparative analytics by comparing a new applicant with previous applicants to determine whether the new applicant has a profile most similar to previous successful applicants or previous unsuccessful applicants. The result of the comparison may be provided to the user in a report in a user interface, such as the report 500 of FIG. 5. As noted, the system may store records of individuals as well as the results of screening (e.g., the text labels in a structured dataset), which may be used in an updated machine language model to screen for individuals' characteristics intersect. For example, even though “accountant” may not currently be a filter (favorable or unfavorable), data may be collected about an individual and such a filter may be implemented at a later date). The Examiner notes that Mones compares the resumes of successful candidates against new applicants (i.e. not selected) and determines characteristics that intersect (i.e. same or similar) and uses that data to update the model. The Examiner further notes the updating of the model implies adding information not previously in the model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hardtke/Hennig as described above to include analyzing final and non-final candidates for topic modeling purposes as taught by Mones in order to better identify common characteristics and combinations of those characteristics for filtering candidates. (See Mones, [0065] “the machine learning model may be used to identify several similarities between individuals based on various combinations of characteristics. In this manner, a single individual can be benchmarked against a broader group of individuals” (See MPEP 2143G).
Regarding Claim 5, Hardtke/Hennig/Mones teaches the methods of claim 1, specifically the similarity degree learning and machine learning (see at least Hardtke, [0009, 0105] and Hennig, [abstract, 0025]). While Hardtke is specifically relied upon to teach the similarity learning, Mones explicitly teaches the use of artificial intelligence of the limitation: wherein the similarity degree learning utilizes artificial intelligence (See Mones, [0052]; In various embodiments, the machine learning engine 326 performs its analysis of the normalized data 324 using one or more machine learning algorithms, such as: decision trees, association rule learning, deep learning, inductive logic programming, support vector machines, cluster analysis, Bayesian 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hardtke/Hennig as described above to include artificial intelligence as taught by Mones in order to create a more versatile system which can implement a variety of algorithms to train models (See Mones, [0052] “In various embodiments, the machine learning engine 326 performs its analysis of the normalized data 324 using one or more machine learning algorithms, such as: decision trees, association rule learning, deep learning, inductive logic programming, support vector machines, cluster analysis, Bayesian networks, naïve Bayes classifiers, learning automata, Gaussian process regression, nearest neighbor, random forest, ordinal classification, k-means clustering, lazy learning, artificial neural network, or generally any suitable machine learning algorithm or combination of algorithms.” (See MPEP 2143G).
Regarding Claim 6, Hardtke/Hennig/Mones further teaches: transmit the pieces of resume information about the final candidates to a terminal of the company over a communication network; and (See Hardtke, [0064]; The computer system then communicates 240 a notification of one or more selected resumes to an employer, or other third party submitter of the description, if a selected resume has a score that exceeds the first threshold fit for the description of a job opening provided by that employer. The notification can be communicated by any electronic means, including by e-mail, text message, FAX (facsimile), or some other automatically generated written notification and further see Hardtke, [0067]; Alternatively, an employer may set the frequency for each job opening, or according to category or level of job 
register the final candidates with a judgement history database used by the similarity degree learner to obtain the job seeker decided as a final candidate. (See Hardtke, [0063- 64]; Where a first threshold score has been set, the computer system identifies 230 for each of the one or more descriptions of job openings those resumes in the first list whose score exceeds the first threshold fit, and flags those resumes as selected resumes…. The computer system then communicates 240 a notification of one or more selected resumes to an employer, or other third party submitter of the description, if a selected resume has a score that exceeds the first threshold fit for the description of a job opening provided by that employer. The notification can be communicated by any electronic means, including by e-mail, text message, FAX (facsimile), or some other automatically generated written notification. In one embodiment, the notification is a message stored on the computer system that the employer will see on their next login to the system. So the notification need not be a copy of the resume itself, but simply an indication that the employer or recruiter should access the system and view the resume and profile of a particular candidate and further see Hardtke, [Fig. 2; element 240], for visual representation; [0053]: describing The system further stores and identifies (i.e. registers) the resume with the judgement of being a high scoring candidate for that particular job). The Examiner interprets the “flag(ging)” as “registering” the resume/candidate as selected by the system.

Pertinent Prior Art
: Zhang et al. (US 20170061382 A1), Larsen et al. ( US 20150206103 A1), and Christensen et al. (US 20120271675 A1) describing systems and methods for recruiting, hiring, and modeling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
/SHELBY A TURNER/Examiner, Art Unit 3624